Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Argument
Applicant's arguments filed on 11/14/2022 have been fully considered but they are not persuasive.
In the remarks, Applicant argued in substance that:
(a) The Examiner contends that certain limitations (e.g., "workload manager") invoke 35 U.S.C. § 112(F). Applicant does not agree with Examiner's interpretation. In particular, Applicant asserts that independent claim 1, when read in its totality, includes an algorithm that transforms the workload manager into a special purpose computer. Therefore, an interpretation under§ 112(F) is not appropriate and interpretation of the claims without§ 112(F) is respectfully requested.
(b) Amended independent claim 1 recites, in part, "make a third determination that second reserved resources can be freed to meet the future resource needs; free the second reserved resources based on the third determination and reserve the freed second reserved resources to obtain third reserved resources." Amended independent claims 9 and 17 contain similar limitations. The combination of Butler and Duleba fails to disclose or suggest at least the above referenced limitations of amended independent claims 1, 9, and 17.
Examiner respectfully traversed Applicant’s remarks:
As to point (a), the examiner respectfully disagrees with the applicant’s argument. Claim 1 discloses the term of “manager” being a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (e.g., generic placeholder “manager” is preceded by “workload” being a non-structural modifier). Thus, 112(f) is invoked for the limitation of “workload manager”.
As to point (b), the examiner respectfully disagrees with the applicant’s argument. 
Duleba discloses “if the sum of the anticipated resource consumption level and the first consumption level at the first time is greater than the total amount of resources included in the dedicated virtual machines ...” (paragraph [0036], emphasis added), “at block 470, the scheduler may schedule the workload to be performed at a different, second time that is later than the first time. At the second time, the workload may be performed by dedicated virtual machines only” (paragraph [0037], “Scheduling a workload for a second time may involve determining a time at which sufficient dedicated resources are available. In order to make such a determination, the scheduler may receive a resource consumption forecast. The resource consumption forecast may indicate anticipated resource consumption levels of the dedicated virtual machines at various times in the future. The scheduler may then select a time in the future with sufficiently low anticipated resource consumption levels (e.g., such that the consumption level of the workload when added to the anticipated resource consumption level is less than or equal to the total amount of resources included in the dedicated virtual machines” (paragraph [0038]), “the scheduler may adjust the consumption level of the dedicated virtual machines based on the prior determination” (paragraph [0039]), and “when a workload is completed, the scheduler may be capable of subtracting the overhead of the finished workload from the current consumption level, such that future workloads that are scheduled may be scheduled to be performed by the recently freed-up dedicated resources” (paragraph [0048]).
In other words, if the sum of the anticipated resource consumption level and the first consumption level at the first time is greater than the total amount of resources included in the dedicated virtual machines (e.g., make a second determination that an insufficient quantity of the free resources of the information handling systems are available to meet the future resource needs; In response to the second determination ... ), the scheduler receives a resource consumption forecast to select a time in the future with sufficiently low anticipated resource consumption levels to schedule the future workloads by the freed-up dedicated resource when a workload is completed (e.g., make a third determination that second reserved resources can be freed to meet the future resource needs; free the second reserved resources based on the third determination and reserve the freed second reserved resources to obtain third reserved resources). Afterwards, the scheduler schedules the workload to be performed at a second time, that is a time in the future with sufficiently low anticipated resource consumption levels, that is later than the first time (e.g., compose a second composed information handling system of the composed information handling systems using the third reserved resources during the second future time period to service the second workload request). 
For at least the foregoing reasons, Butler in view of Duleba discloses the every feature of independent claims 1, 9, and 17 and thus can anticipate these claims.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “workload manager” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1, 3-7, 9, 11-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 2022/0197773, hereinafter Butler) in view of Duleba (US 2020/0341798, hereinafter Duleba).

Regarding claim 1, Butler discloses
A system control processor manager for servicing workloads using composed information handling systems instantiated using information handling systems, comprising: persistent storage (paragraph [0184]: The physical resources may include compute resources (e.g., general-purpose processors such as CPUs and processing cores, special-purpose processors such as GPUs and AI accelerators), memory resources, storage resources, network resources, and so forth); and 
a workload manager programmed to: obtain a workload request for a workload of the workloads (paragraph [0145]: There is a service S1 running on resource R2, and two service requests incoming, namely S2 and S3; paragraph [0156]: informed by the information from the collector subsystem 710, a resource modeler 720 determines current and future (based on predictions) available capacities 725 for the resources and the service instances available); 
predict future resource needs for the workload during a future time period (paragraph [0151]: The workload profiles can be used to predict the behavior of current or future workloads. As an example, a trace can detail the number of Netflix end-user requests over a particular duration of time. In this example scenario, the profile may include information on how the two services will stress the resources); 
make a determination that a portion of free resources of the information handling systems are available to meet the future resource needs (paragraph [0259] (2) Algorithm 2: derives optimal workload placement options at future time points based on future resource availability (e.g., by performing forward-looking placement modeling using predicted resource and workload data, such as the possibility of resources being freed/reserved or added/removed from inventory in the future)); 
reserve the portion of the free resources based on the determination to obtain reserved resources during the future time period; compose a composed information handling system of the composed information handling systems using the reserved resources during the future time period to service the workload request (paragraph [0259] (2) Algorithm 2: derives optimal workload placement options at future time points based on future resource availability (e.g., by performing forward-looking placement modeling using predicted resource and workload data, such as the possibility of resources being freed/reserved or added/removed from inventory in the future); paragraph [0267]: the placement options are compared against each other, in Algorithm 1 for the current time, and in Algorithm 2 for future time points. If the scores of future time points are greater than current placement scores, the workload placement is deferred, otherwise it is placed given the best placement options as given by Algorithm 1; paragraph [0286]: If the optimal workload placement is for a future time point, the flowchart proceeds to block 1916 to defer the workload for placement across the computing infrastructure in the future);
obtain a second workload request for a second workload of the workloads (paragraph [0145]: There is a service S1 running on resource R2, and two service requests incoming, namely S2 and S3; paragraph [0156]: informed by the information from the collector subsystem 710, a resource modeler 720 determines current and future (based on predictions) available capacities 725 for the resources and the service instances available);
predict second future resource needs for the second workload during a second future time period (paragraph [0151]: The workload profiles can be used to predict the behavior of current or future workloads. As an example, a trace can detail the number of Netflix end-user requests over a particular duration of time. In this example scenario, the profile may include information on how the two services will stress the resources).
Butler does not explicitly disclose make a second determination that an insufficient quantity of the free resources of the information handling systems are available to meet the future resource needs; in response to the second determination: make a third determination that second reserved resources can be freed to meet the future resource needs; free the second reserved resources based on the third determination and reserve the freed second reserved resources to obtain third reserved resources; and compose a second composed information handling system of the composed information handling systems using the third reserved resources during the second future time period to service the second workload request. Duleba discloses selecting remote device make a second determination that an insufficient quantity of the free resources of the information handling systems are available to meet the future resource needs; in response to the second determination (paragraph [0036]: if the sum of the anticipated resource consumption level and the first consumption level at the first time is greater than the total amount of resources included in the dedicated virtual machines ...): make a third determination that second reserved resources can be freed to meet the future resource needs; free the second reserved resources based on the third determination and reserve the freed second reserved resources to obtain third reserved resources (paragraph [0038]: Scheduling a workload for a second time may involve determining a time at which sufficient dedicated resources are available. In order to make such a determination, the scheduler may receive a resource consumption forecast. The resource consumption forecast may indicate anticipated resource consumption levels of the dedicated virtual machines at various times in the future. The scheduler may then select a time in the future with sufficiently low anticipated resource consumption levels (e.g., such that the consumption level of the workload when added to the anticipated resource consumption level is less than or equal to the total amount of resources included in the dedicated virtual machines; paragraph [0048]: when a workload is completed, the scheduler may be capable of subtracting the overhead of the finished workload from the current consumption level, such that future workloads that are scheduled may be scheduled to be performed by the recently freed-up dedicated resources); and compose a second composed information handling system of the composed information handling systems using the third reserved resources during the second future time period to service the second workload request (paragraph [0037]: at block 470, the scheduler may schedule the workload to be performed at a different, second time that is later than the first time. At the second time, the workload may be performed by dedicated virtual machines only; paragraph [0039]: if all or a portion of the workload was scheduled to be carried out at the first time by the dedicated virtual machines, the workload scheduler may add the portion of the workload assigned to the dedicated virtual machines to the first consumption level. Similarly, if the workload was scheduled to be performed at the second time, then the scheduler may add the portion of the workload assigned to the dedicated virtual machines at the second time to a second consumption level of the dedicated virtual machines at the second time; claim 6: the workload scheduler is further configured to: defer the determination until a second time; and at the second time, determine whether to schedule the given workload to be performed at the second time based on at least each of: the anticipated resource consumption level of the given workload; a resource consumption level of the first portion of virtual machines at the second time; and the total amount of resources included in the first portion of virtual machines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Butler by receiving, by the scheduler, a resource consumption forecast to select a time in the future with sufficiently low anticipated resource consumption levels to schedule the future workloads by the freed-up dedicated resource when a workload is completed if the sum of the anticipated resource consumption level and the first consumption level at the first time is greater than the total amount of resources included in the dedicated virtual machines and scheduling the workload to be performed at a second time, that is a time in the future with sufficiently low anticipated resource consumption levels, that is later than the first time of Duleba. The motivation would have been to improve future forecasts of resource availability (Duleba paragraph [0044]).
Regarding claim 9 referring to claim 1, Butler discloses A method for servicing workloads using composed information handling systems instantiated using information handling systems, comprising: ... (See the rejection for claim 1).
Regarding claim 17 referring to claim 1, Butler discloses A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for servicing workloads using composed information handling systems instantiated using information handling systems, the method comprising: ... (paragraph [0576]: Various embodiments may include at least one non-transitory machine-readable storage medium having instructions stored thereon, wherein the instructions, when executed on processing circuitry, cause the processing circuitry to: receive, via interface circuitry, infrastructure data and service data for a computing infrastructure).

Regarding claims 3, 11 and 19, Butler discloses
wherein the composed information handling system comprises a compute resource set, a hardware resource set, and a control resource set comprising a system control processor (paragraph [0184]: The physical resources may include compute resources (e.g., general-purpose processors such as CPUs and processing cores, special-purpose processors such as GPUs and AI accelerators), memory resources, storage resources, network resources, and so forth. The logical resources may include virtual machines (VMs), containers, and any other virtualized resources provisioned on the physical resources (e.g., virtualized memory, network, and storage resources)).

Regarding claims 4, 12 and 20, Butler discloses
wherein the control resource set presents abstracted computing resources of the hardware resource set as bare metal resources to the compute resource set (paragraph [0430]: The virtualization layer may abstract and/or logically partition the physical hardware resources of the MEC server 3036 as a hardware abstraction layer; paragraph [0469]: resource allocations could be isolated across tenant boundaries, as tenants could allow “use” via a subscription or transaction/contract basis. In these contexts, virtualization, containerization, enclaves and hardware partitioning schemes may be used by Edge owners to enforce tenancy. Other isolation environments may include: bare metal (dedicated) equipment, virtual machines, containers, virtual machines on containers, or combinations thereof).

Regarding claims 5 and 13, Butler does not explicitly disclose wherein freeing the second reserved resources comprises: deallocating the second reserved resources from a third composed information handling system of the composed information handling systems. Duleba discloses selecting remote device wherein freeing the second reserved resources comprises: deallocating the second reserved resources from a third composed information handling system of the composed information handling systems (paragraph [0048]: when a workload is completed, the scheduler may be capable of subtracting the overhead of the finished workload from the current consumption level, such that future workloads that are scheduled may be scheduled to be performed by the recently freed-up dedicated resources). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Butler by free-up dedicated resource when a workload is completed of Duleba. The motivation would have been to improve future forecasts of resource availability (Duleba paragraph [0044]).

Regarding claims 6 and 14, Butler does not explicitly disclose wherein the third determination is based on a comparison of a first priority of the second workload to a second priority of a third workload of the workloads that will be performed by the third composed information handling system during the second future time period. Duleba discloses selecting remote device wherein the third determination is based on a comparison of a first priority of the second workload to a second priority of a third workload of the workloads that will be performed by the third composed information handling system during the second future time period (paragraph [0013]: each task may further be associated with a priority level. The priority level may indicate whether a given workload is latency-sensitive or latency tolerant, and to what degree; paragraph [0041]: if the scheduler does not schedule the workload to be performed at the first time, then the scheduler may instead determine to defer scheduling the workload until a later time. Deferring the scheduling of latency-tolerant workloads may be beneficial, since it frees up the limited dedicated resources to be assigned to more time-sensitive workloads in the immediate future (when the dedicated resources are relatively limited) while deferring the less time-sensitive workloads until a later time (when the dedicated resources are less limited by comparison). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Butler by freeing up the limited dedicated resources to be assigned to more time-sensitive workloads having higher priority in the immediate future while deferring the less time-sensitive workloads having lower priority until a later time (when the dedicated resources are less limited by comparison) of Duleba. The motivation would have been to improve future forecasts of resource availability (Duleba paragraph [0044]).

Regarding claims 7 and 15, Butler does not explicitly disclose wherein the third determination is based on a comparison of a first workload type of the second workload to a second workload type of a third workload of the workloads that will be performed by the third composed information handling system during the second future time period. Duleba discloses selecting remote device wherein the third determination is based on a comparison of (paragraph [0013]: each task may further be associated with a priority level. The priority level may indicate whether a given workload is latency-sensitive or latency tolerant, and to what degree; paragraph [0041]: if the scheduler does not schedule the workload to be performed at the first time, then the scheduler may instead determine to defer scheduling the workload until a later time. Deferring the scheduling of latency-tolerant workloads may be beneficial, since it frees up the limited dedicated resources to be assigned to more time-sensitive workloads in the immediate future (when the dedicated resources are relatively limited) while deferring the less time-sensitive workloads until a later time (when the dedicated resources are less limited by comparison) a first workload type of the second workload (paragraph [0050]: a user may set a budget for resources to be spent or costs to be incurred by processing workloads in a given day. When the budget has been met or exceeded, a workload to shut off the virtual machines may sent to the scheduler. The workload may be highly latency-sensitive) to a second workload type of a third workload of the workloads (paragraph [0051]: Each of the coworkers may wish to access the same dedicated virtual machines, and the batch processes may be latency-tolerant) that will be performed by the third composed information handling system during the second future time period (paragraph [0013]: each task may further be associated with a priority level. The priority level may indicate whether a given workload is latency-sensitive or latency tolerant, and to what degree; paragraph [0041]: if the scheduler does not schedule the workload to be performed at the first time, then the scheduler may instead determine to defer scheduling the workload until a later time. Deferring the scheduling of latency-tolerant workloads may be beneficial, since it frees up the limited dedicated resources to be assigned to more time-sensitive workloads in the immediate future (when the dedicated resources are relatively limited) while deferring the less time-sensitive workloads until a later time (when the dedicated resources are less limited by comparison) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Butler by freeing up the limited dedicated resources to be assigned to more time-sensitive workloads (e.g., workloads with a budget for resources to be spent or costs) having higher priority in the immediate future while deferring the less time-sensitive workloads (e.g., batch processing) having lower priority until a later time (when the dedicated resources are less limited by comparison) of Duleba. The motivation would have been to improve future forecasts of resource availability (Duleba paragraph [0044]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 2022/0197773, hereinafter Butler) in view of Duleba (US 2020/0341798, hereinafter Duleba) as applied to claims 8 and 16, and further in  view of Speks (US 2011/0307570, hereinafter Speks).

Regarding claims 8, 16, Butler in view of Duleba does not explicitly disclose wherein freeing the second reserved resources comprises: delisting a reservation of the second reserved resources from a resource reservation management repository while the second reserved resources are not allocated to a third composed information handling system of the composed information handling systems. Speks discloses selecting remote device wherein freeing the second reserved resources comprises: delisting a reservation of the second reserved resources from a resource reservation management repository while the second reserved resources are not allocated to a third composed information handling system of the composed information handling systems (paragraph [0025]: when operating in the second mode and when detecting that a master role is assigned to one of the processing units and that said processing unit is available to reserve and release the resources for the controller, to send, to the processing unit to which the master role is assigned, a release request, with respect to each one of the resources in the list, and to remove the resource from the list); paragraph [0061]: if a resource 22 is requested to be released s51, the controller 12c updates s52 a list 14 of resources 22 requested to be released by the controller 12 ... if the controller 12c requests s53 to reserve a resource 22, the controller 12c selects s54 one of the resources 22 from the list 14 (of resources requested to be released by the controller 12c)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Butler in view of Duleba by removing the resource from the list when the resource is requested to be released of Speks. The motivation would have been to update the reservation state of the resources is efficiently (Speks paragraph [0026]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        11/30/2022